UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4939
ROBERT MCKINLEY WINSTON,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Western District of Virginia, at Charlottesville.
           James H. Michael, Jr., Senior District Judge.
                           (CR-01-79)

                      Submitted: May 29, 2003

                      Decided: June 16, 2003

   Before WILLIAMS, MOTZ, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Francis M. Lawrence, ST. JOHN, BOWLING & LAWRENCE,
L.L.P., Charlottesville, Virginia, for Appellant. John L. Brownlee,
United States Attorney, Jennifer R. Bockhorst, Assistant United
States Attorney, Abingdon, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. WINSTON
                              OPINION

PER CURIAM:

   Robert McKinley Winston appeals his conviction and sentence for
unlawful possession of a firearm after having been convicted of a
crime punishable by more than one year of imprisonment, in violation
of 18 U.S.C. § 922(g) (2000). Finding no reversible error, we affirm.

   Winston first argues that the district court used an improper method
in selecting the jury venire. He asserts that the use of voter registra-
tion records to select potential jurors violates his right to a jury that
represents a fair cross section of the community, and that use of driv-
er’s license records is constitutionally required where those records
are readily available. As Winston acknowledges, this court has upheld
the use of voter registration lists for preparing a master venire list.
United States v. Lewis, 10 F.3d 1086, 1089-90 (4th Cir. 1993); United
States v. Cecil, 836 F.2d 1431, 1444-55 (4th Cir. 1988) (en banc).
Winston urges that we revisit these decisions, however a panel of this
court may not overrule a prior published decision of the court. See
United States v. Ruhe, 191 F.3d 376, 388 (4th Cir. 1999).

   Winston next argues that the district court erred in admitting the
testimony of an agent of the Bureau of Alcohol, Tobacco, and Fire-
arms regarding the place of manufacture of the two firearms charged
in the indictment. He asserts the testimony was inadmissible hearsay
that was not supported by an adequate foundation. We review a dis-
trict court’s decision to admit expert testimony for an abuse of discre-
tion. See Kumho Tire Co. v. Carmichael, 526 U.S. 137, 152 (1999).
Our review of the agent’s testimony convinces us that the agent’s
expertise was adequately established, and that the agent’s conclusions
regarding the place of manufacture of the firearms were not hearsay.
See United States v. Simmons, 773 F.2d 1455, 1461 (4th Cir. 1985).
Thus, the district court did not abuse its discretion in admitting the
agent’s testimony.

   Winston next argues that the district court abused its discretion in
denying his motion for a downward departure at sentencing. Because
the record demonstrates that the district court recognized its authority
to depart downward, but concluded that the evidence did not justify
                      UNITED STATES v. WINSTON                         3
such a departure, its decision denying a downward departure is not
subject to review by this court. United States v. Carr, 271 F.3d 172,
176-77 (4th Cir. 2001).

   Winston’s final argument on appeal is that the district court erred
in granting the Government’s motion for an upward departure from
the Guideline* range. Winston asserts that the district court failed to
make an adequate inquiry into the facts of two convictions that were
too old to count in Winston’s criminal history calculation, and failed
to make factual findings to support its conclusion that these convic-
tions were serious offenses that supported an upward departure. We
review a district court’s decision to depart from the Guideline range
for an abuse of discretion. Koon v. United States, 518 U.S. 81, 100
(1996). A sentencing court is encouraged to depart upward when a
defendant’s criminal history category does not adequately reflect the
seriousness of his past criminal conduct or the likelihood that he will
commit further crimes. See USSG § 4A1.3, p.s. In determining
whether a defendant’s criminal history is underrepresented, a court
may consider an outdated conviction that was not taken into account
in calculating the criminal history score, but only if the outdated con-
viction involves similar, or serious dissimilar, criminal conduct. See
USSG § 4A1.2, comment. (n.8); United States v. Rusher, 966 F.2d
868, 882 (4th Cir. 1992).

   In this case, the district court specifically accepted the presentence
report and stated that it was relying on the report in its sentencing
determinations. The report described a total of seven prior convictions
that included the crimes of rape and robbery, that were too remote to
be included in the computation of Winston’s criminal history. Our
review of the record leads us to conclude that the district court prop-
erly explained its determination that Winston’s criminal history cate-
gory determined in accordance with the Sentencing Guidelines
underrepresented his criminal conduct. Moreover, we agree that the
outdated convictions involved serious dissimilar criminal conduct that
justified an upward departure. The district court therefore did not
abuse its discretion in departing upward.

  *U.S. Sentencing Guidelines Manual (USSG) (2001).
4                    UNITED STATES v. WINSTON
   Accordingly, we affirm Winston’s conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                        AFFIRMED